Citation Nr: 1007687	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-34 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pes planus.

3.  Entitlement to a higher rating for psoriasis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1958 to 
January 1962, March 1962 to October 1970, and August 1972 to 
April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005, January 2006, and August 
2008 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.

In September 2009, the Veteran testified at a hearing before 
the Board.  Prior to the hearing, the Veteran submitted 
additional evidence to the Board in the form of a his own 
statement, statements by his wife and a friend, and research 
from the Internet.  The Veteran's representative waived 
review of the newly submitted evidence by the agency of 
original jurisdiction.  Hearing Transcript at 24.  See 
38 C.F.R. § 20.1304(c) (2009).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.

(The issue of entitlement to service connection for PTSD is 
addressed in the remand portion of the decision below.)


FINDINGS OF FACT

1.  The Veteran had pes planus that pre-existed his military 
service and was not aggravated thereby.

2.  The Veteran's service-connected psoriasis is manifest by 
a disability equating to no worse than psoriatic plaques 
affecting 30 percent of the Veteran's body with no systemic 
therapy required.  


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing pes planus was not aggravated 
by his active military service.  38 U.S.C.A. §§ 1153, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2009).

2.  The criteria for a rating in excess of 30 percent for 
service-connected psoriasis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.118 (Diagnostic Code 7816) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims decided herein 
has been accomplished.  Through August 2004 and July 2008 
notice letters, the RO notified the Veteran of the 
information and evidence needed to substantiate his claims.  
By the notice letters, the RO provided the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claim for a higher 
rating for psoriasis, the claim was properly re-adjudicated 
in August 2007, November 2007, July 2008, September 2008, and 
May 2009, which followed the notice letters.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the August 2004 and July 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letter requested the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, a remand of these 
issues for further notification of how to substantiate the 
claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
San Diego VA Medical Center (VAMC), the Mission Valley VA 
Outpatient Clinic (OPC), Psychiatric Centers at San Diego, 
Center for Effective Living, Dermatology & Laser Center of 
San Diego, University of California San Diego Medical Center, 
Harbor View Medical Center, Cigna Health Care System, 
Southeast Radiology Medical Clinics, a Dr. C., a Dr. H.B., a 
Dr. R.B., a Dr. R., and a Dr. S. as treatment providers.  
Available records from those treatment providers were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims that need to be obtained.  Thus, VA 
has properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in May 2004 and November 2005 the Veteran was 
afforded VA examinations in connection with the claim for a 
higher rating for psoriasis, the reports of which are of 
record.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are sufficient as they are 
predicated on consideration of the private and VA medical 
records in the Veteran's claims file, as well as examination 
findings.  They consider the statements of the Veteran, and 
provide a rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

Regarding the claim of service connection for pes planus, 
although a VA examination was not provided in connection with 
this claim, one is not necessary to decide the claim.  The 
evidence of record contains sufficient competent medical 
evidence to decide the claim; the information and evidence of 
record does not establish that the Veteran suffered an event, 
injury, or disease in service; and the evidence does not 
indicate that the Veteran's pes planus was aggravated by his 
active military service, the Board finds that a medical 
examination is not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).



II.  Pes Planus

In several statements, the Veteran contends that, although he 
entered service with flat feet, service connection is 
warranted for pes planus.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  To rebut the presumption for 
conditions not noted at entrance into service, the record 
must show, by clear and unmistakable evidence, that both the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003).  The United States Court of Appeals for 
Veterans Claims has described the clear and unmistakable 
standard as an onerous one consisting of evidence that is 
undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  In 
addition, the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports and that a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  See 
38 C.F.R. §§ 3.304(b)(1); Crowe v. Brown 7 Vet. App. 238, 245 
(1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 C.F.R. § 3.306(b); Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A review of the Veteran's STRs reveals that the Veteran was 
noted to have pes planus when enrolled for service.  The 
Veteran's January 1958 entrance examination report indicates 
a note of bilateral pes planus.  Additionally, the Veteran's 
March 1962 and December 1964 re-enlistment examination 
reports indicate that the Veteran had pes planus.  
Specifically, the March 1962 examination report notes that 
the Veteran's pes planus was asymptomatic.  Examination 
reports prepared in August 1962, May 1964, September 1970, 
June 1971, July 1972, August 1973, July 1974, and September 
1977 refer to the Veteran's feet as normal.  Additionally, a 
review of the Veteran's STRs reveals that the Veteran did not 
receive treatment for pes planus at any point during his 
periods of active military service.

A review of the Veteran's post-service medical treatment 
records reveals a May 2008 treatment record from the San 
Diego VAMC indicates a diagnosis of pes planus and the 
prescription of an orthotic device.  This is the only 
evidence of record of treatment for pes planus.

Here, there is no evidence of treatment for pes planus in-
service and no evidence of treatment of pes planus from the 
time of separation to May 2008.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the 
first evidence of treatment for pes planus is in 2008-more 
than 28 years after the Veteran's separation from active 
military service.  Additionally, the Veteran has not 
contended that his pes planus was aggravated by his active 
military service.  At a September 2009 hearing, the Veteran 
stated that his feet hurt while playing basketball in 
service; however, he also stated that he had no problems with 
standing or marching in service.  Hearing Transcript at 17.  
Thus, the Board finds that the evidence does not suggest any 
worsening of the underlying pes planus during service.  
Without competent evidence that the Veteran's pre-existing 
pes planus underwent a worsening during his active military 
service, service connection is not warranted.  See 
38 U.S.C.A. §§ 1153, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306.

For the foregoing reasons, the Board finds that the claim of 
service connection for pes planus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

III.  Psoriasis

The Veteran contends that his psoriasis has been more 
disabling than indicated by the assigned rating.  He 
therefore contends that a higher rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's psoriasis has been rated under Diagnostic Code 
7816 under which, a 60 percent rating is warranted when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or, constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  A 30 percent rating is warranted when 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or, systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Psoriasis may also be rated as 
disfigurement of the head, face, or neck, or as scarring, 
depending on the predominant disability.  38 C.F.R. § 4.118 
(Diagnostic Code) (2009).

For a rating greater than 30 percent based on disfiguring 
scars, there must be visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes, ears, 
cheeks, lip), or with four or five characteristics of 
disfigurement.  38 C.F.R. § 4.71a (Diagnostic Code 7800).  
(The characteristics of disfigurement are: a scar 5 or more 
inches in length, a scar at least one-quarter inch wide, 
elevated or depressed surface contour of scar, a scar 
adherent to underlying tissue, hypo-pigmented or hyper-
pigmented skin in an area exceeding 6 square inches, abnormal 
skin texture in an area exceeding 6 square inches, underlying 
soft tissue missing in an area exceeding 6 square inches, and 
indurated and inflexible skin in an area exceeding 6 square 
inches.  Id.)  Other criteria for rating scarring allow for 
greater than a 30 percent rating if scarring other than of 
the head, face or neck is deep or such that it causes 
limitation of motion if the scarring is of an area or areas 
exceeding 144 square inches.  Diagnostic Code 7801.  Other 
scars may be rated based on limitation of function of the 
part affected.  Diagnostic Code 7805.  

(The criteria for rating disabilities under Diagnostic Codes 
7800, 7801, 7802, 7804, and 7805 relating to scarring were 
changed, effective October 23, 2008.  73 Fed. Reg. 54708 
(Sept. 23, 2008).  The amendment applies to all applications 
for benefits received by VA on or after October 23, 2008, and 
in instances where an application was filed earlier, but only 
if the claimant requests review under the changes.  Id.  
Here, the Veteran's application for increase was filed in 
2004, and there has been no request for review under the 
amended criteria.)  

In exceptional cases, where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to service-connected disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (2009).  The United States 
Court of Appeals for Veterans Claims (Court) held that the 
determination of whether a claimant is entitled to an extra-
schedular rating is a three-step inquiry.  Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).  The first step is to 
determine whether the evidence of record presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  If so, the second step is to determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors, such as marked interference with employment 
or frequent periods of hospitalization.  If the first two 
steps have been satisfied, the third step is to refer the 
claim to the under Secretary for Benefits or the Director of 
the Compensation and Pension Service for determination of 
whether an extra-schedular rating is warranted.

In May 2004, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that the 
Veteran took no medications with respect to his psoriasis.  
At the examination, the examiner found that the Veteran had 
scaly, elevated, thickened, mostly guttate psoriatic plaques 
covering 10 percent of his hands, 2 percent of his arms, 20 
percent of his feet, 20 percent of his legs, 1 percent of his 
abdomen, 5 percent of his buttocks, 1 percent of his face, 
and 1 percent of his scalp.  The examiner concluded that the 
Veteran's psoriasis affected 15 percent of his entire body.

In November 2005, the Veteran was again afforded a VA 
examination in connection with this claim.  The examiner 
reviewed the claims file and examined the Veteran.  The 
examiner noted that the Veteran's psoriasis was well 
controlled with ointment and cream.  At the examination, the 
examiner found that the Veteran had silvery, scaly psoriatic 
plaques over both elbows, both knees, both lower extremities, 
the right buttock.  The examiner concluded that the Veteran's 
psoriasis affected 16 percent of his total body surface and 
zero percent of exposed body area.

A review of the Veteran's post-service treatment records 
reveals a January 2007 letter from Dermatology & Laser Center 
of San Diego that indicates the Veteran's psoriasis is 
manifest by scattered erythematous plaques with white scale 
over the entire scalp and scattered hyperkeratotic and 
erythematous plaques on all four extremities, back, and 
buttocks, but the Veteran's chest, abdomen, hands, and feet 
are clear.  The Veteran's treatment provider concluded that 
the Veteran's psoriasis affects 30 percent of his body 
surface area; however, the Veteran was not interested in 
systemic treatment for the disability.

Based on the medical evidence of record, the Board finds that 
a 30 percent rating for service-connected psoriasis is 
appropriate.  The Veteran's disability is manifest by no 
worse that psoriatic plaques affecting 30 percent of the 
Veteran's body with no systemic therapy.  A 60 percent rating 
is not warranted because the Veteran's disability does not 
affect more than 40 percent of his entire body or more than 
40 percent of exposed body areas and does not require 
systemic therapy.  See 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.118 (Diagnostic Code 7816) (2009).  Additionally, 
there is no indication that psoriasis affects the function of 
any part or has caused deep scarring or limitation of motion.  
Neither examiner noted any disfiguring characteristics of the 
head, face, or neck.  Therefore, the Board finds that a 30 
percent rating is appropriate and a higher rating is not 
warranted for any period of the Veteran's claim.  

The above determination is based upon consideration of 
applicable rating provisions.  The Board finds that the 
Veteran's disability picture is not so exceptional that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The 
symptoms of his disability have been accurately reflected by 
the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that the claim 
for a higher evaluation for psoriasis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim for a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for pes planus is denied.

An evaluation in excess of 30 percent for psoriasis is 
denied.


REMAND

In several statements, the Veteran contends that he developed 
PTSD as a result of his active military service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Establishing service 
connection for PTSD specifically requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

A review of the Veteran's STRs reveals that the Veteran did 
not have treatment for or a diagnosis of a psychiatric 
disability, including PTSD, in service.

At a September 2009 hearing, the Veteran identified the 
following in-service stressors:  (1) the Veteran frequently 
faced racial discrimination and harassment from fellow 
servicemen, Hearing Transcript at 4-6, 10; (2) in 1963, the 
Veteran witnessed the death of a pilot during a flight 
operation aboard the USS Pointe, id. at 7; (3) the Veteran 
witnessed a plane crash and subsequent injury of a crewman 
while stationed aboard the USS Ranger, id. at 9-10; (4) the 
Veteran witnessed the death of a pilot while posted as a 
career counselor, id. at 11; and (5) while stationed aboard 
the USS Ranger, there was an explosion and the Veteran 
thought the ship had been struck by a submarine and was 
sinking, id. at 12.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has had treatment for PTSD.  
An April 2005 letter from Psychiatric Centers at San Diego 
indicates that the Veteran experiences scary dreams related 
to the racial discrimination he experienced in service and a 
diagnosis of PTSD.  The Veteran's treatment provider opined 
that, "[i]n my medical opinion the currently existing 
medical condition seems to be related to an injury or the 
effect of multiple cumulative injuries that took place during 
the course of [the Veteran's] military service."

The Board must determine the weight to be accorded the 
various items of evidence based on the quality of the 
evidence and not necessarily on its quantity or source.  The 
United States Court of Appeals for Veterans Claims has 
instructed that, in order for a medical opinion to be given 
weight, it must be:  (1) based upon sufficient facts or data; 
(2) be the product of reliable principles and methods; and 
(3) be the result of principles and methods reliably applied 
to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 302 (2008).

Here, the Board finds that the April 2005 letter is 
inadequate because it fails to address all of the Veteran's 
claimed in-service stressors.  Additionally, the Veteran's 
treatment provider did not attribute the Veteran's PTSD to a 
specific in-service stressor, but rather to "an injury" or 
"multiple cumulative injuries" without specifically stating 
what injury or injuries.  

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's PTSD.  
The Board will, therefore, remand the case to schedule the 
Veteran for a VA examination to obtain a medical opinion 
regarding the medical probability that any PTSD is 
attributable to military service.

Additionally, the VA Adjudication and Procedure Manual 
indicates that a denial of a PTSD claim because of an 
unconfirmed stressor is improper unless certain sources of 
information confirm that the claimed stressor cannot be 
verified.  The sources of information include JSRRC, the 
National Archives and Records Administration (NARA), and the 
Marine Corps University Archives (MCUA).  M21-1MR, Part III, 
Subpart iv, ch. 4, sec. H(32)(k) (2009).  Here, the primary 
evidence of the Veteran's claimed in-service stressors was 
presented at the September 2009 hearing before the Board, 
which was after the agency of original jurisdiction (AOJ) 
initially certified the Veteran's claim to the Board.  Thus, 
the AOJ has not had an opportunity to verify the Veteran's 
claimed in-service stressors.  Therefore, on remand, the AOJ 
should pursue further development to attempt to verify the 
Veteran's claimed in-service stressors.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake any necessary development 
to independently verify the Veteran's 
claimed in-service stressors, including 
contacting JSRRC or other appropriate 
agency.  A record search should at least 
encompass the Veteran's periods of 
service aboard the USS Ranger and the USS 
Pointe.  The search should include unit 
and organizational histories, daily staff 
journals, operational reports, after 
action reports, combat or command 
chronologies, and casualty records, as 
appropriate.  Any additional action 
necessary for independent verification of 
the alleged stressors, to include follow-
up action requested by the contacted 
entity, should be accomplished.  If the 
search for corroborating information 
leads to negative results, this should be 
documented in the claims file.  Then, 
notify the Veteran of this fact, explain 
the efforts taken to obtain the 
information, and describe any further 
action to be taken.

2.  Schedule the Veteran for 
psychological testing and a psychiatric 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
Psychological testing should be 
undertaken with a view toward determining 
whether the Veteran in fact has PTSD.  
The psychiatric examiner should take a 
detailed history from the Veteran, 
conduct an examination, and ensure that 
all tests necessary to providing the 
opinion requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a psychiatric 
disability.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service.  Specifically, the examiner 
should relate any diagnosed PTSD to 
specific in-service stressors including, 
but not limited to, the stressors 
identified in this remand.  If any 
diagnosed PTSD is not attributable to an 
in-service stressor, the examiner is to 
indicate the incident that is the cause 
of diagnosed PTSD.  The bases for the 
opinion(s) provided should be explained 
in detail.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


